DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 13 December 2021, with respect to Claims 1-13 have been fully considered and are persuasive.  The 103 rejection of Claims 1-13 has been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments, and corresponding arguments, overcome the prior art of record. Specifically, Applicant’s arguments with respect to a plurality of tactile devices, which the claims make clear must be attached to the touch panel in order to vibrate the touch panel, in addition to a driver configured to drive, in response to the touch detection signal from the plurality of tactile devices that each use a driving signal with a predetermined driving frequency and with the tactile device closest to a touch position is the master and the remainder of the tactile devices are slave devices that are driving at a resonant frequency of the master device. Thus, there must be multiple tactile devices located on the touch surface of the touch panel at different positions and with one tactile device becoming the master device and the remainder being driven at a different resonant frequency with the touch position being on the touch surface as well. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627